 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAFONZO RAY TURNER,                               No. 2:19-cv-01577 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    LAURA ELRIDGE, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

20          On October 2, 2019, petitioner filed a “request to lift stay and proceed on first amended

21   complaint.” ECF No. 6. However, it appears that petitioner has filed this request in the incorrect

22   case. In the present case, no stay has ever been entered nor is petitioner proceeding on a first

23   amended petition.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Petitioner’s request to lift the stay (ECF No. 6) is denied as inapplicable; and

26   ////

27   ////

28   ////
                                                        1
 1          2. The Clerk of the Court is directed to file the request to lift the stay (ECF No. 6) in

 2   Turner v. Asuncion, 2:18-cv-01071-WBS-AC, which is presently stayed and apparently the case

 3   in which the request should have been filed in.

 4   Dated: October 22, 2019
                                                   /s/ Gregory G. Hollows
 5                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
